Citation Nr: 1435936	
Decision Date: 08/12/14    Archive Date: 08/20/14

DOCKET NO.  10-47 310	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include depression and posttraumatic stress disorder.

2.  Entitlement to service connection for insomnia.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The Veteran served on active duty from July 1976 to July 1979.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  The Veteran now lives in the jurisdiction of the VARO Waco, Texas.


FINDINGS OF FACT

1.  A psychiatric disorder and insomnia were not shown to be present in service.  

2.  The evidence does not corroborate that the Veteran experienced non-combat stressors during service which meet the criteria for a diagnosis of posttraumatic stress disorder (PTSD).  

3.  The record reveals varying psychiatric diagnoses, including dysthymia, depression, alcohol abuse, and polysubstance abuse.  

4.  The record reveals that the Veteran was diagnosed with dysthymia, depression, alcohol abuse, and poly-substance dependence over two decades after he separated from service.  

5.  The probative evidence of record shows that the diagnostic criteria for a diagnosis of posttraumatic stress disorder (PTSD) have not been met.  

6.  The probative evidence of record indicates that the Veteran's currently diagnosed psychiatric disorders are not related to military service or to any stressor experienced therein.  

7.  The probative evidence of record does not relate the Veteran's insomnia to military service or to any stressor experienced therein. 


CONCLUSIONS OF LAW

1.  A psychiatric disorder, to include depression, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2.  Insomnia was not incurred in, or aggravated by, active military service.  38 U.S.C.A. §§ 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013). 

The Veteran has been provided the requisite notice with respect to his claims for service connection for depression, a psychiatric disorder, and insomnia in a letter dated April 2010, which is prior to the initial RO rating decision denying the benefit sought.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Veteran was given additional notice with respect to his claim for service connection for PTSD in a January 2012 letter and the claim was subsequently readjudicated in full in May 2013.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006). 

VA has obtained service treatment records; service personnel records; VA medical records; a VA examination report, assisted the Veteran in obtaining evidence; and, afforded him the opportunity to present testimony, written statements, and evidence.  All known, identified, and available records relevant to the issue on appeal have been obtained and associated with the evidence of record and he has not contended otherwise.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159. The Veteran was afforded a VA examination in February 2013 which is adequate.  There is no indication in the record that any additional evidence, relevant to the issues decided, is available and not part of the claims file.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of the case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537 (2006); see also Dingess, 19 Vet. App. at 486; Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service. 38 U.S.C.A. § 1131; 38 C.F.R. § 3.303. In addition, service connection may be granted for any disease diagnosed after separation, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Initially, the Veteran filed a claim for service connection for depression and insomnia.  He subsequently asserted a claim for service connection for PTSD.  Claims for service connection for psychiatric disorders, including PTSD, may encompass claims for service connection for all diagnosed psychiatric disorders.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  

Service connection for PTSD requires (1) medical evidence establishing a diagnosis of the condition; (2) credible supporting evidence that the claimed in-service stressor occurred; and, (3) a link established by medical evidence, between current symptoms and an in-service stressor.  If the claimant did not engage in combat with the enemy or if the claimed stressors are not related to combat, then the claimant's testimony alone is not sufficient to establish the occurrence of the claimed stressors, and his testimony must be corroborated by credible supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996); Dizoglio v. Brown, 9 Vet. App. 163 (1996).  

The Veteran served on active duty from July 1976 to July 1979.  Service personnel records confirm that during service he was stationed in Korea.  Service treatment records do not show that the Veteran was treated for, or diagnosed with, any psychiatric disorder during service.  At the November 2013 hearing before the Board, the Veteran testified that he was not treated for any psychiatric symptoms during service.  

VA treatment records dating from 2008 to the present reveal diagnoses of dysthymia or depression, along with a long history of alcohol abuse and polysubstance abuse.  

An August 2008 VA outpatient treatment record notes a long history of alcohol and cocaine dependence dating back to the 1980s.  At this time PTSD and military sexual trauma screening was negative.  

A September 2009 VA mental health intake evaluation note reveals that the Veteran reported symptoms of feeling depressed.  He reported only sleeping three to four hours a night, but then napping during the day.  He reported he continued to abuse alcohol.  Mental status examination revealed continued poor judgment and impulse control related to substance abuse.  The diagnosis was chronic dysthymia, insomnia, and alcohol dependence.  The diagnosis of chronic dysthymia and alcohol dependence was also indicated in an October 2009 VA treatment record.  A February 2010 treatment note indicates the symptoms as being depression and alcohol abuse.  The Veteran's VA medical problem list indicates his psychiatric diagnoses as depression, alcohol dependence, and polysubstance dependence.  

VA treatment records dated through 2011 reveal continued attempts to treat the Veteran's depression, alcohol dependence, and polysubstance dependence.  A July 2011 VA record indicates a positive PTSD screening, but no diagnosis of PTSD has been made on full psychiatric examination.  

The Veteran has alleged he experienced three non-combat stressors while he was stationed in Korea during service.  First, he claims that while on field maneuvers in Korea, he went to sleep in his tent and when he woke, someone had thrown his clothes out of the tent.  Second, he claims that pulling guard duty on the demilitarized zone (DMZ) was a stressor.  Finally, he indicates that an American helicopter was shot down with casualties after straying into North Korean airspace.  He submitted a copy of an internet article to support that the helicopter was shot down.  However, he has not asserted that he saw the incident, that he knew anyone aboard the helicopter, or that he had any direct experience with this incident at all.

To the extent that other soldiers threw his clothes out of the tent, and that he was on guard duty on the DMZ, the examiner who conducted the February 2013 VA examination indicates that these alleged stressors do not meet the criteria to support a diagnosis of PTSD.  

In February 2013, a VA examination of the Veteran was conducted. The Veteran denied having mental health problems during service or any mental health treatment during service.  He reported that he began outpatient mental health treatment in the early 2000s.  Noted symptoms of depression included depressed mood, insomnia, and feelings of worthlessness.  The Veteran reported drug and alcohol use in the 1980s, but that he began to heavily use alcohol and drugs beginning with the death of his wife in 1994.  The examiner noted that the Veteran's reported stressors did not meet the criteria to be considered exposed to a traumatic event; the criteria for a diagnosis of PTSD was not met based upon the reported stressors and symptoms.  The diagnoses were depressive disorder, alcohol abuse, and cocaine dependence.  The examiner stated that it was less likely as not that the Veteran has any mental disorders incurred in or caused by any events experienced during service.  

At the November 2013 hearing before the Board, the Veteran again testified about the stressors indicated above.  A friend of the Veteran also testified that he believed that the Veteran had been sexually assaulted during service.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the veteran's service records may corroborate the veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304 (f)(5).

At the hearing before the Board, the Veteran's friend raised the issue of sexual assault as a stressor, but the Veteran has never made any such assertion.  Moreover, the totality of the medical evidence is clear that the Veteran exhibits current symptoms of depression and polysubstance abuse, but that he does not exhibit symptoms of PTSD.  Accordingly, additional development is not warranted.

The Veteran has a current diagnosis of depression.  However there is no evidence of this psychiatric disorder during service and no credible evidence linking the current depression to service or any incident experienced during service.  He does not meet the criteria for a diagnosis of PTSD.   

The Veteran also has diagnoses of alcohol and cocaine dependence.  The law states that "no compensation shall be paid if the disability is a result of the person's own willful misconduct or abuse of alcohol or drugs."  38 U.S.C.A. § 1110 (West 2002).  Service connection cannot be granted for the Veteran's alcohol and substance abuse.  

There is no evidence that the Veteran had insomnia during service.  There is a single diagnosis of insomnia in the VA treatment records, but the other records indicate that insomnia is a symptom of his depressive disorder.  There is no credible evidence linking insomnia to service.  

The preponderance of the evidence is against the claims for service connection for a psychiatric disability, to include depression and PTSD, and insomnia.  The benefit-of-the-doubt rule does not apply and service connection is not warranted.  Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a psychiatric disorder, to include depression and PTSD, is denied.

Service connection for insomnia is denied.



____________________________________________
JOY A. MCDONALD 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


